 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     SOUTHERN DISTRICT OF NEW YORK

 6    IN RE:                                                       CASE NO: 21-22280
       Suffern Partners LLC                                        DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 5/21/2021, I did cause a copy of the following documents, described below,
12   Notice of Hearing on Debtor's Motion for Approval of Settlement Agreement

13   Debtor's Motion for Approval of Settlement Agreement
     Settlement Agreement and Release
14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 5/21/2021
25
                                                      /s/ Jonathan S. Pasternak
26                                                    Jonathan S. Pasternak 2343598

27                                                    Davidoff Hutcher & Citron LLP
                                                      605 Third Avenue
28                                                    New York, NY 10158
                                                      212 557 7200
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       SOUTHERN DISTRICT OF NEW YORK
5
        IN RE:                                                           CASE NO: 21-22280
6
        Suffern Partners LLC                                             CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 5/21/2021, a copy of the following documents, described below,

     Notice of Hearing on Debtor's Motion for Approval of Settlement Agreement
12
     Debtor's Motion for Approval of Settlement Agreement
13   Settlement Agreement and Release

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 5/21/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Jonathan S. Pasternak
                                                                  Davidoff Hutcher & Citron LLP
28                                                                605 Third Avenue
                                                                  New York, NY 10158
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


VINCE LLC                                ATC GROUP SERVICES LLC                   CBRE
ATTN: ANDREA TIMPONE ESQ.                104 EAST 25TH STREET                     ATTN: WILLIAM WAXMAN
500 FIFTH AVE. 19TH FLOOR                NEW YORK NY 10010                        250 PEHLE AVENUE
NEW YORK NY 10110                                                                 PLAZA 2 SUITE 600
                                                                                  SADDLE BROOK NJ 07663




CPIF LENDING LLC                         DG REALTY MANAGEMENT LLC                 LEWIS & GREER P.C.
1910 FAIRVIEW AVENUE EAST                22 PHYLLIS TERRACE                       ATTN: DYLAN C. HARRIS ESQ.
SEATTLE WA 98102                         MONSEY NY 10952                          510 HAIGHT AVENUE SUITE 202
                                                                                  POUGHKEEPSIE NY 12603




INTERNAL REVENUE SERVICE                 ISSM PROTECTIVE SERVICES                 KENT BEATTY & GORDON LLP
CENTRALIZED INSOLVENCY OPETIONS          1820 SWARTHMORE AVE.                     ATTN: JACK GORDON ESQ.
P.O. BOX 7346                            LAKEWOOD NJ 08701                        11 TIMES SQUARE
PHILADELPHIA PA 19101-7346                                                        NEW YORK NY 10036




LAW OFFICE OF JEFFREY FLEISCHMAN         LIPSIUS-BENHAIM LAW LLP                  BENESCH FRIEDLANDER COPLAN & ARONOFF
150 BROADWAY                             ATTN: IRA LIPSIUS ESQ.                   ATTN: MICHAEL J. BARRIE ESQ.
NEW YORK NY 10038                        80-02 KEW GARDENS RD. STE. 1030          1313 N. MARKET STREET STE. 1201
                                         KEW GARDENS NY 11415                     WILMINGTON DE 19801




NYS DEPT. OF TAXATION & FINANCE          OLD REPUBLIC NATIONAL TITLE INS. CO.     ORANGE & ROCKLAND UTILTIES INC.
ATTN: OFFICE OF COUNSEL BLDG. 9          C/O BUTLER FITZGERALD FIVESON &          390 W. ROUTE 59
W.A. HARRIMAN STATE CAMPUS               MCCARTHY                                 SUFFERN NY 10901
ALBANY NY 12227                          ATTN: DAVID K. FIVESON ESQ.
                                         9 EAST 45TH STREET 9TH FLOOR
                                         NEW YORK NY 10017




OVED & OVED LLP                          RED HAWK FIRE & SECURITY                 RIVERSIDE ABSTRACT INC.
401 GREENWICH STREET                     494 8TH AVENUE                           C/O REBAR KELLY
NEW YORK NY 10013                        NEW YORK NY 10001                        ATTN: CATHLEEN KELLY REBAR
                                                                                  800 3RD AVE. 28TH FLOOR
                                                                                  NEW YORK NY 10022




MEYERS SAXON & COLE                      RS OLD MILLS RD LLC                      TOWN OF RAMAPO
ATTN: ROBERT SAXON ESQ.                  C/O LAW OFFICES OF STEPHEN R. STERN P.   237 ROUTE 59
3620 QUENTIN ROAD                        C.                                       SUFFERN NY 10901
BROOKLYN NY 11234                        ATTN: SLOAN ZARKIN ESQ.
                                         68 S. SERVICE RD. STE. 100
                                         MELVILLE NY 11747




TT HOLDER ENTITY LLC                     GOTTLIEB OSTRAGER LLP                    YEHUDA SALAMON
C/O GREENBERG TRAURIG LLP                ATTN: WARREN GOTTLIEB ESQ.               C/O LAW OFFICES OF STEPHEN R. STERN P.
ATTN: STEVEN D. FLEISSIG ESQ.            80 BUSINESS PARK DR STE 105              C.
500 CAMPUS DR. STE. 400                  ARMONK NY 10504                          ATTN: SLOAN J. ZARKIN ESQ.
FLORHAM PARK NJ 07932                                                             68 S. SERVICE RD. STE. 100
                                                                                  MELVILLE NY 11747




HAHN & HESSEN LLP                        BENESCH FRIEDLANDER COPLAN & ARONOFF     BENESCH FRIEDLANDER COPLAN & ARONOFF
ATTN: GILBERT BACKENROTH ESQ.            LLP                                      LLP
STEPHEN J. GRABLE ESQ.                   ATTN: MICHAEL J. BARRIE ESQ.             ATTN: ELLIOT M. SMITH ESQ.
STEVEN R. AQUINO ESQ.                    WILLIAM M. ALLEMAN JR. ESQ.              200 PUBLIC SQUARE SUITE 2300
488 MADISON AVENUE                       39 BROADWAY 25TH FL.                     CLEVELAND OH 44114
NEW YORK NY 10022                        NEW YORK NY 10006
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


OLD REPUBLIC NATIONAL TITLE INSURANCE    MEISTER SEELIG & FEIN LLP
COMPANY                                  ATTN: JEFFREY SCHREIBER ESQ.
C/O BUTLER FITZGERALD FIVESON &          125 PARK AVENUE 7TH FL.
MCCARTHY                                 NEW YORK NY 10017
ATTN: DAVID K. FIVESON ESQ.
9 EAST 45TH STREET 9TH FL.
NEW YORK NY 10017
